UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ADVANCED BEHAVIORAL HEALTH, LLP,                               :

                                                             :     ORDER
                          Plaintiff,
                                                             :     20 Civ. 6644 (GWG)
        -v.-

                                                             :
ORI SHINAR,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Plaintiff filed a letter raising discovery disputes with defendant on May 17, 2021. See
Docket # 39. Paragraph 2.A of the Court’s Individual Practices requires the “party opposing the
requested relief” to “submit a letter to the Court in response as soon as practicable and in any
event within two business days, unless the parties agree otherwise (and the Court is informed of
the agreed response date by letter) or an extension of time is sought and granted in accordance
with paragraph 1.E above.”

        After receiving plaintiff’s letter, the Court issued an order setting a discovery conference
for the issues raised in the letter. See Order, filed May 18, 2021 (Docket # 40). The Order
specifically stated that “[i]f not already filed, a responsive letter must be filed in accordance with
paragraph 2.A of this Court’s Individual Practices.” Id.

         Defendant has not filed a responsive letter, nor has the defendant sought an extension of
time. Accordingly, the relief requested by plaintiff’s letter is granted. As requested in plaintiff’s
letter (see Docket # 39 at 2), defendant is ordered to respond to plaintiff’s discovery demands, as
reflected in Docket # 30-3. Defendant shall produce documents responsive to those demands,
and respond to plaintiff’s interrogatories, by 5:00 p.m. on May 28, 2021. Failure to do so may
result in additional sanctions.

        Additionally, because of defendant’s failure to timely object to the discovery requests, all
objections to production are waived. See Eldaghar v. City of New York Dept. of Citywide
Administrative Services, 2003 WL 22455224, *1 (S.D.N.Y. 2003) (“If a party fails to file timely
objections to document requests, such a failure constitutes a waiver of any objections which a
party might have to the requests.”). Thus, the responses and the production shall be made
notwithstanding any objections.

        The conference scheduled for today, May 21, 2021, at 2:30 p.m. is canceled.
      SO ORDERED.

Dated: May 21, 2021
       New York, New York
